                                                                          1
                                                                          2
                                                                          3
                                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                                          4
                                                                          5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7   RANDALL EDWARDS,                                     No. C 19-2042 WHA (PR)
                                                                          8                 Plaintiff,                             ORDER OF DISMISSAL
                                                                          9     v.
                                                                         10   H. RICHARD MCDONALD;
                                                                              SADEGHI JAHANGIR; ELLENA
                                                                         11   TOOTEL;
United States District Court




                                                                                            Defendants.
                               For the Northern District of California




                                                                         12
                                                                                                                    /
                                                                         13
                                                                         14          Pursuant to plaintiff’s notice of voluntary dismissal under Rule 41(a) of the Federal
                                                                         15   Rules of Civil Procedure, this case is DISMISSED .
                                                                         16          The clerk shall enter judgment and close the file.
                                                                         17          IT IS SO ORDERED.
                                                                         18
                                                                              Dated: September 24         , 2019.
                                                                         19                                                WILLIAM ALSUP
                                                                                                                           UNITED STATES DISTRICT JUDGE
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
